Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.         This communication is a first office action, non-final rejection on the merits.  Claims 1-20, as originally filed, are currently pending and have been considered below.
Priority
2.	Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged. The application is filed on 12/12/2018 but claims the benefit of U.S. provisional application number 62/598123 filed on 12/13/2017.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 03/15/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Claim Objections
4.	The following claims are objected to because of the following informalities:

          Claim 2-3, 6-8 recites, “A system according to claim 1,” in line 1. For clarity and consistency, it is suggested to change “the system according to claim 1,”.
          Claim 4-5, and 10 recites, “A system according to claim 3,” in line 1. For clarity and consistency, it is suggested to change “the system according to claim 3,”.
          Claim 12-13, 17-18 recites, “A method according to claim 11,” in line 1. For clarity and consistency, it is suggested to change “the method according to claim 11,”.
Claim 14-16 recites, “A method according to claim 13,” in line 1. For clarity 6and consistency, it is suggested to change “the method according to claim 13,”.
Claim 19 recites, “A method according to claim 1,” in line 1. For clarity and consistency, it is suggested to change “the method according to claim 11,”.
Claim 20 recites, “A method according to claim 19,” in line 1. For clarity and consistency, it is suggested to change “the method according to claim 19,”.         

Appropriate corrections are required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 1 and 11, the phrase " also about " renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Double Patenting
6.       Claims 1, 4, 11 and 14 rejected on the ground of nonstatutory double patenting over claims 1 and 14 of U.S. Patent No. 10947968 B2 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 103
7.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
8.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.       This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.       Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Spriggs (US 2003/0028269 A1) (hereinafter Spriggs) in view of Discenzo (US 7308322 B1) (hereinafter Discenzo).

               Regarding claim 1, Spriggs discloses a system for performing sensor data analytics for equipment diagnostics (Fig. 2-3) comprising: 
an alarm signature and diagnostic detector having a signal processor configured to receive signaling containing information about an alarm signature for sensed data that is time-stamped for captured alarm signature parameters in order to monitor rotary equipment (para 09-10, system collect data from distributed control (DCSs) and Historians (databases include historical plant asset information and events) , provides synchronized multiple views of machine and well diagnostic data and plot formats required for machinery and process diagnostics, para 68, diagnostic data and plot formats required for machinery diagnostics including dynamic, startup/shutdown data),
Spriggs specifically fails to disclose diagnostic detector signatures for diagnostic detectors related to alarm conditions for the rotary equipment; and 
determine corresponding signaling containing information about an alarm diagnosis based upon a match between the alarm signature and one of the diagnostic detector signatures contained in the signaling received.
In analogous art, Discenzo discloses diagnostic detector signatures for diagnostic detectors related to alarm conditions for the rotary equipment (Abstract, systems comprise a diagnostics system, a prognostic system and a controller to assess and prognose health of motorized system according to attributes, col. 10, lines 17-22, impeller housing 26 rotates together with rotary pump shaft coupled to motor 16); and 
determine corresponding signaling containing information about an alarm diagnosis based upon a match between the alarm signature and one of the diagnostic detector signatures contained in the signaling received (col. 4, lines 52-62, employing current signature analysis of instantaneous current of motor driving pump, problems with pump, analyze current signature data of motor, signature analysis, performed both on pump to determine operating state of pump, col. 21, lines 3-10, FIG. 14g. table 400 accesses when performing signature analysis to diagnose health of pump 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of industrial plant asset management system  for protecting and managing industrial plant assets including a multifarious grouping of machinery disclosed by Spriggs to use system from measured attribute associated with motorized system, wherein motor operated according to a setpoint and diagnostics signal or prognosis as taught by Discenzo to use diagnostics and control system associated with motorized system and adapted to operate motorized system in a controlled fashion, and a diagnostics system operatively associated with motorized system and adapted to diagnose health of motorized system according to a measured attribute associated with the motorized system. [Discenzo, col. 57-66].
Regarding claim 2, Spriggs discloses a system according to claim 1, wherein the signal processor is configured to provide the corresponding signaling containing information about the alarm diagnosis for further processing, including shutting down the rotary equipment for repair, or providing an audio or visual alarm warning signal, or scheduling a suitable maintenance event (para 06, allows the user to incorporate machinery asset condition information in operational and maintenance systems, and to incorporate many types of information relating to machinery asset conditions, para 68, diagnostic data and plot formats required for machinery diagnostics including dynamic and startup/shutdown data, para 102, alarming asset object and follow a visual colored course or path from the higher level to the alarming asset object). 
Regarding claim 3, Spriggs discloses a system according to claim 1, wherein the system comprises: a smart condition monitoring device that is placed in relation to the rotary equipment and configured to sense the captured alarm signature parameters, time-stamp the captured alarm signature parameters sensed, and provide sensed signaling containing information about sensed, time-stamped and captured alarm signature parameters (para 27, provide an industrial plant asset management system as characterized above which basis maintenance activities on specific alarms, machinery fault, para 191, Fig. 20, information might be trend plot for variable that caused event (time view), physical location of asset, all associated plots and hierarchical navigation options, and a time base plot of the variable (plot view)). 
Regarding claim 4, Spriggs discloses a system according to claim 3, wherein the smart condition monitoring device includes the alarm signature and diagnostic detector (para 10, provides synchronized multiple views of machine and instrument assets as well as diagnostic data and plot formats required for machinery and process diagnostics, para 191, Events include alarms, diagnostic statuses, asset events (such as start up shutdown), and configuration events). 
Regarding claim 5, Spriggs discloses a system according to claim 3, wherein the sensed, time-stamped and captured alarm signature parameters include one or more of the following: vibration (X, Y, Z axes), equipment temperature, oil level or temperature and % RH, suction or discharge pressure, motor torque, flux or speed, flow, or seal health (para 81-82, acquisition devices 60 connected to variety of management sensors 70 including vibration, temperature, pressure, flow, optical, torque, position, and others, diagnostic/surveillance devices monitoring oil analysis,). 
Regarding claim 6, Spriggs discloses a system according to claim 1, wherein the diagnostic detector signatures include signatures related to a activation alarm condition, a dry run alarm condition, a bearing failure alarm condition, a mechanical misalignment alarm condition, a mechanical looseness alarm condition, a vibration (X, Y, Z axes) alarm condition, an equipment temperature alarm condition, an oil level, % RH, or temperature alarm condition, a suction or discharge pressure alarm condition, a motor torque, flux or speed alarm condition, a flow alarm condition, or a seal health alarm condition (Fig. 3, para 258, A parametric events module 214 provides dialogs for Parametric events including alarms using Boolean logic and allows user to configure an action based on one or more events occurring. if a speed exceeds 3600 rpm, para 268, system including vibration, temperature, pressure, flow, optical, torque, position, and others and monitoring systems, machine controllers, and field devices, para 83, systems are employed for critical machinery (i.e., economic, safety, government compliance, or production interruption that mechanical failures). 
Regarding claim 7, Spriggs discloses a system according to claim 1, wherein each alarm signature and diagnostic detector uses a respective subset of the captured alarm signature parameters (para 10, provides synchronized multiple views of machine and instrument assets as well as diagnostic data and plot formats required for machinery and process diagnostics, para 191, Events include alarms, diagnostic statuses, asset events (such as start up shutdown), and configuration events). 
Regarding claim 8, Spriggs discloses a system according to claim 1, wherein the alarm signature and diagnostic detector is configured to self-learn by receiving both labeled or unlabeled alarm signatures for storing in a diagnostic detector signature database in a memory as one or more stored diagnostic detector signatures (Fig. 3, para 124, plant assets PA for receiving and processing asset data, database or memory 82 coupled to data acquisition means for storing the processed asset data). 
Regarding claim 9, Spriggs discloses a system according to claim 8, wherein the signal processor is configured to: compare an unlabeled alarm signature to the one or more of existing diagnostic detector signatures to find a best match, label the unlabeled alarm signature as an updated labeled alarm signature, and update the diagnostic detector signature database with the updated labeled alarm signature (para 149, plant assets PA for receiving and processing asset data, a database or memory means 82 coupled to the data acquisition computer for storing asset data; displays a plurality of plant asset objects in the first widow view such as window view 154 representative of the plurality of plant assets,  bargraph object 116 providing means for displaying a bargraph view in a bargraph window comprised of a plurality of bargraphs 166 conveying information correlative to status of plurality of plant assets and means for modifying bargraph view by adding or deleting bargraph). 
Regarding claim 10, Spriggs discloses a system according to claim 3, wherein the alarm signature and diagnostic detector is configured remotely from the smart condition monitoring device (Fig. 3, para 17, system includes remote access to obtain remote services for troubleshooting both instrument and machinery problems for providing expedited problem resolution and services). 
Regarding claim 11, Spriggs discloses a method for performing sensor data analytics for equipment diagnostics (Fig. 1-4) comprising: 
receiving, with a signal processor in an alarm signature and diagnostic detector, signaling containing information about an alarm signature for sensed data that is time-stamped for captured alarm signature parameters in order to monitor rotary equipment (para 09-10, system collect data from distributed control systems (DCSs) and Historians (databases that include historical plant asset information and events) , provides synchronized multiple views of machine and well as diagnostic data and plot formats required for machinery and process diagnostics, para 68, diagnostic data and plot formats required for machinery diagnostics including dynamic, startup/shutdown data). 
Spriggs specifically fails to disclose diagnostic detector signatures for diagnostic detectors related to alarm conditions for the rotary equipment; and 
determining, with the signal processor, corresponding signaling containing information about an alarm diagnosis based upon a match between the alarm signature and one of the diagnostic detector signatures contained in the signaling received.
In analogous art, Discenzo discloses diagnostic detector signatures for diagnostic detectors related to alarm conditions for the rotary equipment (Abstract, systems comprise a diagnostics system, a prognostic system and a controller to assess and prognose health of motorized system according to attributes, col. 10, lines 17-22, impeller housing 26 rotates together with rotary pump shaft coupled to motor 16); and 
determining, with the signal processor, corresponding signaling containing information about an alarm diagnosis based upon a match between the alarm signature and one of the diagnostic detector signatures contained in the signaling received (col. 4, lines 52-62, employing current signature analysis of instantaneous motor driving pump, problems with pump, analyze current signature data of motor, signature analysis, performed both on pump to determine operating state of pump, col. 21, lines 3-10, FIG. 14g. table 400 accesses performing signature analysis to diagnose health of pump 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of industrial plant asset management system  for protecting and managing industrial plant assets including a multifarious grouping of machinery disclosed by Spriggs to use system from measured attribute associated with motorized system, wherein motor operated according to a setpoint and diagnostics signal or prognosis as taught by Discenzo to use diagnostics and control system associated with motorized system and adapted to operate motorized system in a controlled fashion, and a diagnostics system operatively associated with motorized system and adapted to diagnose health of motorized system according to a measured attribute associated with the motorized system. [Discenzo, col. 57-66].
Regarding claim 12, Spriggs discloses a method according to claim 11, wherein the method comprises providing, with the signal processor, the corresponding signaling containing information about the alarm diagnosis for further processing, including shutting down the rotary equipment for repair or providing an audio or visual alarm warning signal (para 06, allows user to incorporate machinery asset condition information in operational and maintenance systems, and to incorporate types of information relating to machinery asset conditions, para 102, alarming asset object and follow a visual colored course or path from higher level to alarming asset object, para 122, visually show current alarm status on hierarchical enterprise tree view 152 and propagate those statuses through hierarchy, providing detailed alarm and summary alarm views simultaneously). 
Regarding claim 13, Spriggs discloses a method according to claim 11, wherein the method comprises placing a smart condition monitoring device in relation to the rotary equipment to sense the captured alarm signature parameters, time-stamp the captured alarm signature parameters sensed, and provide sensed signaling containing information about sensed, time-stamped and captured alarm signature parameters (para 27, provide an industrial plant asset management system as characterized above which basis maintenance activities on specific alarms, machinery fault, para 191, Fig. 20, information might be trend plot for variable that caused event (time view), physical location of asset, all associated plots and hierarchical navigation options, and time base plot of the variable (plot view)). 
Regarding claim 14, Spriggs discloses a method according to claim 13, wherein the method comprises configuring the smart condition monitoring device with the alarm signature and diagnostic detector (para 10, provides synchronized multiple views of machine and instrument assets as well as diagnostic data and plot formats required for machinery and process diagnostics, para 191, Events include alarms, diagnostic statuses, asset events (start up shutdown), and configuration events). 
Regarding claim 15, Spriggs discloses a method according to claim 13, wherein the method comprises configuring the alarm signature and diagnostic detector remotely from the smart condition monitoring device (para 191, Events include alarms, diagnostic statuses, asset events (start up shutdown), and configuration events). 
Regarding claim 16, Spriggs discloses a method according to claim 13, wherein the sensed, time-stamped and captured alarm signature parameters include one or more of the following: vibration (X, Y, Z axes), equipment temperature, oil level or temperature and % RH, suction or discharge pressure, motor torque, flux or speed, flow, or seal health (para 81-82, acquisition devices 60 connected to variety of management sensors 70 including vibration, temperature, pressure, flow, optical, torque, position, and others, diagnostic/surveillance devices monitoring oil analysis).  
Regarding claim 17, Spriggs discloses a method according to claim 11, wherein the diagnostic detector signatures include signatures related to a cavitation alarm condition, a dry run alarm condition, a bearing failure alarm condition, a mechanical misalignment alarm condition, a mechanical looseness alarm condition, a vibration (X, Y, Z axes) alarm condition, an equipment temperature alarm condition, an oil level or temperature and % RH alarm condition, a suction or discharge pressure alarm condition, a motor torque, flux or speed alarm condition, a flow alarm condition, or a seal health alarm condition (Fig. 3, para 258, A parametric events module 214 provides dialogs for Parametric events including alarms using Boolean logic and allows user to configure an action based on one or more events occurring. if a speed exceeds 3600 rpm, para 268, system including vibration, temperature, pressure, flow, optical, torque, position, and others and monitoring systems, machine controllers, and field devices, para 83, systems are employed for critical machinery (i.e., economic, safety, government compliance, or production interruption that mechanical failures). 
Regarding claim 18, Spriggs discloses a method according to claim 11, wherein each alarm signature and diagnostic detector uses a respective subset of the captured alarm signature parameters (para 10, provides synchronized multiple views of machine and instrument assets as well as diagnostic data and plot formats required for machinery and process diagnostics, para 191, Events include alarms, diagnostic statuses, asset events (such as start up shutdown), and configuration events). 
Regarding claim 19, Spriggs discloses a method according to claim 1, wherein the method comprises configuring the alarm signature and diagnostic detector to self-learn by receiving both labeled or unlabeled alarm signatures for storing in a diagnostic detector signature database in a memory as one or more stored diagnostic detector signatures (Fig. 3, para 124, plant assets PA for receiving and processing asset data, database or memory 82 coupled to data acquisition means for storing the processed asset data, para 191, Events include alarms, diagnostic statuses, asset events (such as start up shutdown), and configuration events). 
Regarding claim 20, Spriggs discloses a method according to claim 19, wherein the method comprises configuring the signal (Fig. 1-3) processor to: 
compare an unlabeled alarm signature to the one or more of existing diagnostic detector signatures to find a best match (para 149, plant asset objects in the first widow view such as window view 154 representative of the plurality of plant assets,  bargraph object 116 providing for displaying a bargraph view in a bargraph window comprised of a plurality of bargraphs 166 conveying information correlative to a status of of plurality of plant assets and means for modifying bargraph view by adding or deleting bargraph), 
label the unlabeled alarm signature as an updated labeled alarm signature (para 88, data acquisition main module 26 passes information to adjust to new configuration and  updated when the user changes alarm configurations), and 
update the diagnostic detector signature database with the updated labeled alarm signature (para 191, Fig. 20, information might be trend plot for variable that caused event (time view), physical location of asset, all associated plots and hierarchical navigation options, and a time base plot of the variable (plot view), para 261, system allowing to change propertiescomponents of group being updated). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Alam whose telephone number is (469) 295-9286.  The examiner can normally be reached on Monday-Thursday 7:30AM-6:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for Published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689